887 F.2d 1397
64 A.F.T.R.2d 89-5855, 89-2 USTC  P 9609
Eric E. CHANDLER and Peggy K. Chandler, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 88-2402.
United States Court of Appeals,Tenth Circuit.
Oct. 31, 1989.

On Appeal from the United States District Court for the District of Utah;  David Sam, Judge.
William S. Rose, Jr., Asst. Atty. Gen., James I.K. Knapp, Acting Asst. Atty. Gen., Gary R. Allen, Jonathan S. Cohen and Nancy G. Morgan, Attys., Tax Div., Dept. of Justice, Washington, D.C., and Brent D. Ward, U.S. Atty., Salt Lake City, Utah, of counsel, for defendant-appellant.
Eric E. Chandler and Peggy K. Chandler, Centerville, Utah, pro se.
Before MOORE, SETH and BRORBY, Circuit Judges.
PER CURIAM.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  Tenth Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
The United States appeals from an order of the district court awarding damages of $1,000 to plaintiffs for negligent and unauthorized disclosure of their tax return information.  See 26 U.S.C. Secs. 6103, 7431 (1982 & Supp. V 1987).  After examining the briefs, record on appeal, and relevant case law, we AFFIRM the judgment of the United States District Court for the District of Utah for substantially the reasons stated by the district court.  See Rodgers v. Hyatt, 697 F.2d 899 (10th Cir.1983);  Chandler v. United States, 687 F.Supp. 1515 (D.Utah 1988).